ERVIN, Judge.
It was error for the trial judge to impose a departure sentence1 without providing written reasons therefor. State v. Hill, *340492 So.2d 1072 (Fla.1986); Boynton v. State, 473 So.2d 703 (Fla. 4th DCA), approved, 478 So.2d 351 (1985), cert. denied, 475 U.S. 1029, 106 S.Ct. 1232, 89 L.Ed.2d 341 (1986). We therefore REVERSE and REMAND with directions to resentence within the guidelines or provide written reasons for departure.
BOOTH and WENTWORTH, JJ., concur.

. Appellant was sentenced to three consecutive split sentences consisting of three-year incarcer-ative terms followed by probationary terms of two years. The recommended guideline sentence was three years’ incarceration.